Citation Nr: 0102844	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-45 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for right tarsal 
tunnel syndrome and heel spurs, currently rated 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for left tarsal 
tunnel syndrome and heel spurs, currently rated 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1989.

The appeal arises from the December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., denying increased ratings from the 10 
percent assigned for right tarsal tunnel syndrome and heel 
spurs, and the 10 percent assigned for left tarsal tunnel 
syndrome and heel spurs.


REMAND

The Board notes that the veteran was most recently examined 
by a VA examiner for left and right tarsal tunnel syndrome 
and heel spurs in October 1996.  An additional examination 
was scheduled for April 26, 2000.  The veteran on April 13, 
2000 informed that she  could not appear for that 
examination, and requested that she be rescheduled for an 
examination in May 2000.  The RO did not reschedule her for 
an additional examination.  The RO issued a Supplemental 
Statement of the Case in April 2000 addressing the rating 
assigned for right tarsal tunnel syndrome and heel spurs, and 
not addressing her parallel disability in the left foot.  The 
RO therein noted that the veteran failed to appear for the 
scheduled examination in April 2000, but failed to note that 
she had requested rescheduling of that examination, and 
denied the claim without citing 38 C.F.R. § 3.655 (2000), as 
would be appropriate to deny a claim for an increased rating 
where the veteran fails to appear for a VA examination and 
fails to provide good cause for her failure to report.  

In this case, because the veteran notified the RO in advance 
that she would not be able to report for the examination and 
requested rescheduling of the examination, the appropriate 
course is to reschedule the veteran for an additional VA 
examination at her earliest convenience that can be arranged 
with the VA medical facility.  The veteran should be notified 
that failure to appear for the scheduled examination, without 
good cause, will be cause for denial of her claims, pursuant 
to 38 C.F.R. § 3.655.


The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her right and left 
tarsal tunnel syndromes with heel spurs 
since May 1995, and that she furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the extent of 
the veteran's present service-connected 
right tarsal tunnel syndrome and heel 
spurs, and left tarsal tunnel syndrome 
and heel spurs.  The veteran must be 
notified, by letter sent to her most 
recent address of record (a copy of which 
letter from the medical facility must be 
included in the claims folder), of the 
pending examination.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All findings 
should be reported in detail.  For each 
foot, the examiner must state whether the 
tarsal tunnel syndrome and heel spurs, 
taken together, result in a moderate foot 
disorder, a moderately severe foot 
disorder, or a severe foot disorder.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issues.   If 
the determinations remain adverse to the 
veteran, she should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  If the veteran fails to report 
for the examination without demonstrated 
good cause for not reporting, the RO must 
issue a Supplemental Statement of the 
Case denying the increased rating claims 
on the basis of 38 C.F.R. § 3.655.  The 
veteran should be afforded the applicable 
time to respond to any Supplemental 
Statement of the Case.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with applicable laws 
and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




